

116 HR 1387 IH: Criminal Organizations’ Narcotics, Finances, Resources, Operations, and Networks Targeting Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1387IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Kustoff of Tennessee (for himself and Mr. Foster) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the President to develop a national strategy to combat the financial networks of
			 transnational organized criminals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Criminal Organizations’ Narcotics, Finances, Resources, Operations, and Networks Targeting Act or the CONFRONT Act. 2.National strategy (a)In generalThe President, acting through the Secretary of the Treasury, shall, in consultation with the Attorney General, the Secretary of State, the Secretary of Homeland Security, the Director of National Intelligence, the Secretary of Defense, the Director of the Financial Crimes Enforcement Network, the Director of the United States Secret Service, the Director of the Federal Bureau of Investigation, the Administrator of the Drug Enforcement Administration, the Commissioner of Customs and Border Protection, the Director of the Office of National Drug Control Policy, and the Federal functional regulators, develop a national strategy to combat the financial networks of transnational organized criminals.
			(b)Transmittal to Congress
 (1)In generalNot later than 1 year after the date of enactment of this Act, the President shall submit to the appropriate congressional committees and make available to the head of each agency described in subsection (a), a comprehensive national strategy in accordance with subsection (a).
 (2)UpdatesAfter the initial submission of the national strategy under paragraph (1), the President shall, not less often than every 2 years, update the national strategy and submit the updated strategy to the appropriate congressional committees.
 (c)Separate presentation of classified materialAny part of the national strategy required to be developed under subsection (a) that involves information that is properly classified under criteria established by the President shall be submitted to the appropriate congressional committees separately in a classified annex and, if requested by the chairman or ranking member of one of the appropriate Congressional committees, as a briefing at an appropriate level of security.
 3.Contents of national strategyThe national strategy required under section 2 shall contain the following: (1)ThreatsAn identification and assessment of the most significant current transnational organized crime threats posed to the national security of the United States or to the U.S. and international financial system, including drug and human trafficking organizations, cyber criminals, klep­to­crats, and other relevant state and non-state entities, including those threats identified in the President’s Strategy to Combat Transnational Organized Crime (published July 2011).
			(2)Illicit finance
 (A)An identification of individuals, entities, and networks (including terrorist organizations, if any) that provide financial support or financial facilitation to transnational organized crime groups, and an assessment of the scope and role of those providing financial support to transnational organized crime groups.
 (B)An assessment of methods by which trans­na­tion­al organized crime groups launder illicit proceeds, including money laundering using real estate and other tangible goods such as art and antiquities, trade-based money laundering, bulk-cash smuggling, exploitation of shell companies, and misuse of digital currencies and other cyber technologies, as well as an assessment of the risk to the financial system of the United States of such methods.
				(3)Goals, objectives, priorities, and actions
 (A)A comprehensive, research-based discussion of short-term and long-term goals, objectives, priorities, and actions, listed for each agency described under section 2(a), for combating the financing of transnational organized crime groups and their facilitators.
 (B)A description of how the strategy is integrated into, and supports, the national security strategy, drug control strategy, and counterterrorism strategy of the United States.
 (4)Reviews and proposed changesA review of current efforts to combat the financing or financial facilitation of transnational organized crime, including efforts to detect, deter, disrupt, and prosecute transnational organized crime groups and their supporters, and, if appropriate, proposed changes to any law or regulation determined to be appropriate to ensure that the United States pursues coordinated and effective efforts within the jurisdiction of the United States, including efforts or actions that are being taken or can be taken by financial institutions, efforts in cooperation with international partners of the United States, and efforts that build partnerships and global capacity to combat trans­na­tion­al organized crime.
 4.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on the Judiciary, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)Federal functional regulatorThe term Federal functional regulator has the meaning given that term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809). (3)Transnational organized crimeThe term transnational organized crime refers to those self-perpetuating associations of individuals who operate transnationally for the purpose of obtaining power, influence, monetary or commercial gains, wholly or in part by illegal means, while—
 (A)protecting their activities through a pattern of corruption or violence; or (B)protecting their illegal activities through a transnational organizational structure and the exploitation of transnational commerce or communication mechanisms.
				